PER CURIAM.
Appellant, Ricky Hope, was convicted by jury of attempted first degree murder and sentenced to the statutory maximum of thirty years imprisonment. We affirm the upward departure sentence upon our finding that one of the reasons given by the trial court for departure is valid — i.e., that appellant is not amenable to rehabilitation as evidenced by an escalating pattern of criminal conduct. See State v. Darrisaw, 660 So.2d 269 (Fla.1995).
We affirm the addition of thirty points for a prior serious felony to appellant’s scoresheet because appellant failed to preserve this issue for appellate review. Hyden v. State, 715 So.2d 960 (Fla. 4th DCA 1998); Tanner v. State, 724 So.2d 643 (Fla. 1st DCA 1999).
AFFIRMED.
WARNER, C.J., KLEIN and TAYLOR, JJ., concur.